DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on July 5, 2022.
Claims 1-8, 10-15, 17 and 18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2022 and June 15, 2022 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed July 5, 2022, with respect to claims 1-8, 10-15, 17 and 18 have been fully considered and are persuasive.  The rejection of March 3, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10-15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method for propelling a vehicle having a first mode and a second mode, where, when said vehicle is driven in said second mode, providing power for propelling said vehicle is prioritized over than when said vehicle is driven according to said first mode, having the steps of detecting a request for maximum power for propelling said vehicle; determining whether said vehicle is being driven according to said second mode; and if said vehicle is being driven according to said second mode, controlling power delivered by said first power source and said second power source such that the total power delivered by said first and said second power source exceeds a maximum deliverable power of said first power source and the remaining steps of claim 1.
The prior art does not anticipate or render obvious a method for propelling a vehicle, wherein the vehicle having a first mode and a second mode, having the steps of when a maximum power for propelling said vehicle is requested and said vehicle is being driven according to said second mode, controlling power delivered by said first power source and said second power source such that the total power delivered by said first and said second power source exceeds a maximum deliverable power of said first power source, such that a combination of the power delivered by the first and second power source is controlled towards a predetermined power level and the remaining steps of claim 10.
The prior art does not anticipate or render obvious a method for propelling a vehicle having a first mode and a second mode, having the steps of when a maximum power for propelling said vehicle is requested and said vehicle is being driven according to said second mode, controlling power delivered by said second power source such that the total power delivered by said first power source and said second power source exceeds the maximum deliverable power of said first power source at least and/or at most during a predetermined period of time from when maximum power of said first power source is requested and the remaining steps of claim 12.
The prior art does not anticipate or render obvious a computer program product having computer program code stored on a non-transitory computer-readable medium, said computer program product used for propelling a vehicle, wherein the vehicle having a first mode and a second mode, the computer program code having computer instructions to detecting a request for maximum power for propelling said vehicle; determining whether said vehicle is being driven according to said second mode; and if said vehicle is being driven according to said second mode, controlling power delivered by said first power source and said second power source such that the total power delivered by said first and said second power source exceeds a maximum deliverable power of said first power source and the remaining structure of claim 17.
The prior art does not anticipate or render obvious a system for propelling a vehicle, having a first mode and a second mode, means for detecting a request for maximum power for propelling said vehicle; means for determining whether said vehicle is being driven according to said second mode; and means configured to, if said vehicle is being driven according to said second mode , control power delivered by said first power source and said second power source such that the total power delivered by said first and said second power source exceeds a maximum deliverable power of said first power source and the remaining structure of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655